Dear Mr. Tureau:
You requested the opinion of this office concerning your representation of East Ascension Consolidated Gravity Drainage District #11 ("District"), as local counsel in connection with the issuance of bonds.  As you advised, the District is a political subdivision separate and distinct from the parish. You further advised that you are an Assistant District Attorney for the 23rd Judicial District; however, you were not appointed by the District Attorney to represent the District but were retained by the District.
This office will approve a resolution by the Board of Directors of the District employing you as local counsel in the issuance of bonds based on an hourly fee arrangement not to exceed the maximum fee schedule of this office, a copy of which is attached.  Furthermore, the resolution must comply with the provisions of R.S. 42:263 setting forth the need for retention of special counsel and the compensation to be paid.
The resolution should set forth the duties to be performed by local counsel (a) prior to formal action being taken to establish the issue of bonds but which relate to the project to be funded by the bonds, (b) work performed on the bond issue itself, and (c) work performed after the sale of the bonds but which is directly related to completion of the project funded by the bonds.
The resolution should also reflect if the fees are to be paid from bond proceeds.
Trusting this adequately responds to your request, I remain
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: MARTHA S. HESS Assistant Attorney General